NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Ellis on 4 October 2021.
The application has been amended as follows: 

1. (Currently Amended) A lithium secondary battery, comprising:
a cathode formed from a cathode active material including a plurality of first cathode active material particles and a plurality of second cathode active material particles;
an anode; and
a separation layer interposed between the cathode and the anode,
wherein the first cathode active material particles include[[s]] a lithium metal oxide including a concentration gradient region and has a secondary particle structure formed from an assembly of primary particles,
wherein the second cathode active material particles include[[s]] a lithium metal oxide having a single crystalline particle structure from which a secondary particle formed from aggregation or assembly of primary particles is excluded,

wherein a concentration of nickel in the first cathode active material particles decreases in the concentration gradient region in a direction from a center to a surface of each particle, and a surface concentration of nickel among nickel, cobalt and manganese in the first cathode active material particles is 0.6 to 0.95,
wherein a mixing weight ratio of the first cathode active material particles and the second cathode active material particles is in a range from 5:5 to 1:9.

In claim 2, line 2: replace “particle includes” with -- particles include --
In claim 3, line 2: replace “particle has” with -- particles have --
In claim 4, line 2: replace “particle includes” with -- particles include --
In claim 7, line 2: replace “particle includes” with -- particles include --

Claim 9 (cancelled).

In claim 11, line 2: replace “particle has” with -- particles have --

12. (Currently amended) The lithium secondary battery according to claim 1, wherein an average diameter of the second cathode active material particles is smaller than that of the first cathode active material particles.

s is smaller than that in the first cathode active material particles.

16. (Currently amended) The lithium secondary battery according to claim 1, wherein each of the first and second cathode active material particles further includes cobalt (Co) and manganese (Mn), wherein an amount of Co and an amount of Mn in the second cathode active material particles is s.

17. (Currently amended) The lithium secondary battery according to claim 4, wherein the first cathode active material particles further include

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teach similar cathode active material mixtures as applied in the previous rejection, the instant amendments make the claims reasonably commensurate in scope with the inventive Examples of the instant specification shown in Table 1 which have improved life-span retention and improved penetration stability for the claimed mixture of the first and second cathode active material particles which each have a specific structure (the first active material including a specific concentration gradient while the second active material being a single crystalline structure which necessarily has a uniform concentration throughout) which gives the claims the benefit of unexpected results to overcome any obviousness rejection based on the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723